DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
1.	This office action is in response to the amendments submitted by Applicant(s) on 05/12/2022.

Response to Arguments
I. Status of the Claims
2.	Claims 1-20 are still pending. 
3. 	Applicant's amendments to claims are accepted because do not introduce new matter pursuant to MPEP 2163.
4. 	The drawings filed on 12/04/2018 have been accepted.

II. Objections
5. 	Applicant's arguments with respect to the objection(s) have been fully considered and found persuasive. Therefore, the objection(s) have been withdrawn.

II. Rejections Under 35 U.S.C. 112
6. 	Applicant's arguments with respect to the rejection(s) under 35 U.S.C. 112(b)/second paragraph (pre-AIA ) have been fully considered and found persuasive. Therefore, the rejection(s) have been withdrawn.

III. Rejections Under 35 U.S.C. 102
7. 	Applicant's arguments with respect to the anticipated rejection(s) under 35 U.S.C. 102 have been fully considered and are persuasive. Therefore, the rejection(s) has been withdrawn.

IV. Rejections Under 35 U.S.C. 103
8. 	Applicant's arguments with respect to the rejection(s) under 35 U.S.C. 103 have been fully considered and found persuasive. Therefore, the rejection(s) has been withdrawn.

Reasons for Allowability / Allowable Subject Matter
9. 	Claims 1-20 are allowed.

10.	The following is an examiner's statement of reasons for allowance:

11.	The prior art of record, alone or in combination, does not anticipate, disclose and/or suggest the allowable subject matter of the independent claims. See previous office action with notification date 03/11/2022 and the arguments by the Applicant(s) filed on 05/12/2022 for specific novelty of the independent claims.
	Furthermore, there is not any obvious motivation for an ordinary skilled in the art to combine some and/or all of the features of the prior art of record to achieve the features of the independent claims. In other words, it will further require substantial structural modification of the components that will also require substantial modification of the measurements to achieve the features of the allowable subject matter set forth in the independent claims.

12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a)	Bingle (Patent No.: US 7,576,631) teaches “A keyless entry system for a vehicle comprises a keyless entry pad having a plurality of keys. Each key has a corresponding symbol, and the symbols collectively form a textual representation of the vehicle and/or a user of the vehicle. A plurality of sensors in register with the keys for detecting the presence of a finger on each of the keys is coupled to an entry door latch for sending an unlock signal to the latch when a keyless entry code is entered a by selecting the keys with the finger in a predetermined sequence. When the latch is unlocked, the latch can be operated to open the entry door, such as with a door handle. The keyless entry system can be integrated with the door handle” (Abstract).
b)	Cummins (Pub. No.: US 2007/0069533) teaches “A vehicular door handle assembly comprises a secondary latch with a default active condition for preventing inadvertent opening of a door during an impact, such as a collision. The door handle assembly comprises a primary actuator and a secondary actuator in operative communication with the secondary latch for selective deactivation thereof. When the user's hand grasps and pulls the primary actuator in a normal fashion to open the vehicle door, the user's hand simultaneously grasps the secondary actuator and moves the secondary actuator to deactivate the secondary latch and allow movement of the primary actuator and thereby open the vehicular door” (Abstract).
c)	Bingle (Pub. No.: US 2010/0219935) teaches “A keyless entry system has a handle housing and a grip cover defining a door handle grip, a keyless entry pad defining a plurality of keys, each identified with a corresponding symbol, a plurality of sensors in proximity to the keys for detecting an object in the vicinity of the keys, an illumination source to selectively backlight the sensors and symbols, and a light controlling membrane extending over the keyless entry pad. Entering a keyless entry code into the keyless entry pad by selecting keys in a predetermined sequence enables a latch to be selectively disposed in either a locked condition or an unlocked condition” (Abstract).


	Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVARO E. FORTICH whose telephone number is (571) 272-0944. The examiner can normally be reached on Monday thru Friday from 8:30am to 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Huy Phan, can be reached on (571)272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALVARO E FORTICH/Primary Examiner, Art Unit 2867